EXHIBIT 10.2

 

FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Agreement”) is dated as of December 23, 2005, and is entered into by and
among BEACON ROOFING SUPPLY CANADA COMPANY (“Borrower”); GE CANADA FINANCE
HOLDING COMPANY (“GE Canada Finance”), for itself as a Lender and as Agent, and
the Lenders which are signatories hereto.

 

WHEREAS, Agent, Lenders and Borrower are parties to a certain Third Amended and
Restated Loan and Security Agreement dated as of October 14, 2005 (as such
agreement has been or may hereafter be from time to time amended, supplemented
or otherwise modified, the “Loan Agreement”); and

 

WHEREAS, Borrower has requested that GE Canada Finance, as a Lender, enter into
letters of credit or other credit enhancement to support the payment obligations
of Borrower under any interest rate protection or hedging agreement as described
herein; and

 

WHEREAS, the parties desire to amend the Loan Agreement to provide for such
letters of credit or other credit enhancement as hereinafter set forth.

 

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Agreement and this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 


1.                                      DEFINITIONS.  CAPITALIZED TERMS USED IN
THIS AGREEMENT, UNLESS OTHERWISE DEFINED HEREIN, SHALL HAVE THE MEANING ASCRIBED
TO SUCH TERMS IN THE LOAN AGREEMENT.


 


2.                                      AMENDMENTS TO LOAN AGREEMENT.


 


2.1                                 SECTION 2.1 OF THE LOAN AGREEMENT IS HEREBY
AMENDED BY INSERTING THE FOLLOWING AS (F) THEREOF:


 

“(F)                           Swap Related Reimbursement Obligations.

 

(1)                                  Borrower agrees to reimburse GE Canada
Finance in immediately available funds in the amount of any payment made by GE
Canada Finance under a Swap Related L/C (such reimbursement obligation, whether
contingent upon payment by GE Canada Finance under the Swap Related L/C or
otherwise, being herein called a “Swap Related Reimbursement Obligation”).  No
Swap Related Reimbursement Obligation for any Swap Related L/C may exceed the
amount of the payment obligations owed by Borrower under the interest rate
protection or hedging agreement or transaction supported by the Swap Related
L/C.

 

--------------------------------------------------------------------------------


 

(2)                                  A Swap Related Reimbursement Obligation
shall be due and payable by Borrower within one (1) Business Day after the date
on which the related payment is made by GE Canada Finance under the Swap Related
L/C.

 

(3)                                  Any Swap Related Reimbursement Obligation
shall, during the period in which it is unpaid, bear interest at the rate per
annum equal to the BA Rate plus one percent (1%), as if the unpaid amount of the
Swap Related Reimbursement Obligation were a BA Rate Loan, and not at any
otherwise applicable Default Rate.  Such interest shall be payable upon demand. 
The following additional provisions apply to the calculation and charging of
interest by reference to the BA Rate:

 

(a)                                  The BA Rate shall be determined for each
successive thirty (30) day BA Period during which the Swap Related Reimbursement
Obligation is unpaid, notwithstanding the occurrence of any Event of Default and
even if the BA Period were to extend beyond the Termination Date.

 

(b)                                 If a Swap Related Reimbursement Obligation
is paid during a thirty (30) day period for which the BA Rate is determined,
interest shall be pro-rated and charged for the portion of the thirty (30) day
period during which the Swap Related Reimbursement Obligation was unpaid.
 Section 2.9(B) and any other provision relating to the indemnification by
Borrower of losses, costs and expenses relating to BA Rate Loans shall not apply
to any payment of a Swap Related Reimbursement Obligation during the thirty (30)
day period.

 

(4)                                  Except as provided in the foregoing
provisions of this Section 2.1(F) and in Section 10.1, Borrower shall not be
obligated to pay to GE Canada Finance or any of its Affiliates any fees with
respect to Letters of Credit, or any other fees, charges or expenses, in respect
of a Swap Related L/C or arranging for any interest rate protection or hedging
agreement or transaction supported by the Swap Related L/C.  GE Canada Finance
and its Affiliates shall look to the beneficiary of a Swap Related L/C for
payment of any such letter of credit fees or other fees, charges or expenses and
such beneficiary may factor such fees, charges, or expenses into the pricing of
any interest rate protection or hedging agreement or transaction supported by
the Swap Related L/C.

 

(5)                                  If any Swap Related L/C is revocable prior
to its scheduled expiry date, GE Canada Finance agrees not to revoke the Swap
Related L/C unless the Termination Date or an Event of Default has occurred.

 

(6)                                  GE Canada Finance or any of its Affiliates
shall be permitted to (i) provide confidential or other information furnished to
it by any of the Loan Parties (including, without limitation, copies of any
documents and information in or referred to in the Conditions Rider, financial
statements and other reports

 

2

--------------------------------------------------------------------------------


 

contained in the Reporting Rider and Compliance Certificates) to a beneficiary
or potential beneficiary of a Swap Related L/C and (ii) receive confidential or
other information from the beneficiary or potential beneficiary relating to any
agreement or transaction supported or to be supported by the Swap Related L/C. 
However, no confidential information shall be provided to any Person under this
paragraph unless the Person has agreed to comply with the covenant substantially
as contained in Section 10.20 of this Agreement.”

 


2.2                                 SECTION 7.2(A) OF THE LOAN AGREEMENT IS
HEREBY AMENDED TO READ AS FOLLOWS:


 

(a)                                  Swap Related Reimbursement Obligations and
those resulting from Currency Rate Agreements and Interest Rate Agreements
entered into by Borrower with any Lender (or Affiliate of a Lender) upon prior
or contemporaneous written notice to Agent or otherwise with Agent’s prior
written approval;

 


2.3                                 SECTION 8.9(B) OF THE LOAN AGREEMENT IS
HEREBY AMENDED TO READ AS FOLLOWS:


 

“(b) subject to the Intercreditor Agreement, in the absence of a specific
determination by Agent with respect thereto, the proceeds of any sale of, or
other realization upon, all or any part of the Collateral shall be applied:
first, to all fees, costs and expenses incurred by or owing to Agent and then
any Lender with respect to this Agreement, the other Loan Documents or the
Borrower Collateral; second, to accrued and unpaid interest on the Loans, on
unpaid Swap Related Reimbursement Obligations and on unpaid Obligations under
Interest Rate Agreements and Currency Rate Agreements (including any interest
which but for the provisions of any bankruptcy or insolvency law would have
accrued on such amounts), ratably in proportion to the interest accrued as to
each Loan and unpaid Swap Related Reimbursement Obligation and unpaid Obligation
under each Interest Rate Agreement and Currency Rate Agreement, as applicable;
third, to the principal amounts of the Loans, unpaid Swap Related Reimbursement
Obligations and unpaid Obligations under Interest Rate Agreements and Currency
Rate Agreements, ratably to the aggregate combined principal balance of the
Loans, unpaid Swap Related Reimbursement Obligations and unpaid Obligations
under each Interest Rate Agreement and Currency Rate Agreement; and fourth, to
any other Obligations or obligations or indebtedness of Borrower owing to Agent
or any Lender under the Loan Documents or in respect of any Banking Services”.

 


2.4                                 THE LAST PROVISO OF THE FIRST SENTENCE OF
SECTION 9.4(A) OF THE LOAN AGREEMENT IS HEREBY AMENDED TO READ AS FOLLOWS:


 

“; provided, further, no amendment, modification, termination or waiver
affecting the rights or duties of Agent, or of GE Canada Finance in respect of
any Swap Related Reimbursement Obligations, under this Agreement or any other
Loan Document including any release of any guaranty or Collateral requiring a
writing signed by all Lenders, shall in any event be effective unless in writing
and signed

 

3

--------------------------------------------------------------------------------


 

by Agent or GE Canada Finance, as the case may be, in addition to Lenders
required to take such action”.

 


2.5                                 SECTION 9.5 OF THE LOAN AGREEMENT IS HEREBY
AMENDED BY INSERTING THE FOLLOWING AS (F) THEREOF:


 

“(F)                           Nothing contained in this Section 9 shall require
the consent of any party for GE Canada Finance to assign any of its rights in
respect of any Swap Related Reimbursement Obligation.”

 


2.6                                 SUBSECTION 11.1 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY INSERTING THE FOLLOWING NEW DEFINITIONS IN THEIR PROPER
ALPHABETICAL ORDER:


 

“ “Swap Related L/C” means a letter of credit or other credit enhancement
provided by GE Canada Finance to the extent supporting the payment obligations
by Borrower under an interest rate protection or hedging agreement or
transaction (including, but not limited to, interest rate swaps, caps, collars,
floors and similar transactions) designed to protect or manage exposure to the
fluctuations in the interest rates applicable to any of the Loans, and which
agreement or transaction Borrower entered into as the result of a specific
referral pursuant to which GE Canada Finance, GE Corporate Financial
Services, Inc. or any Affiliate of GE Canada Finance had arranged for Borrower
to enter into such agreement or transaction.  The term includes a Swap Related
L/C as it may be increased from time to time fully to support Borrower’s payment
obligations under any and all such interest rate protection or hedging
agreements or transactions.”

 

“ “Swap Related Reimbursement Obligation” has the meaning ascribed to it in
Section 2.1(F).”

 


2.7                                 THE DEFINITIONS OF “OBLIGATIONS” AND
“RESERVES” SET FORTH IN SUBSECTION 11.1 OF THE LOAN AGREEMENT ARE HEREBY AMENDED
TO READ AS FOLLOWS:


 

“ “Obligations” means all obligations, liabilities and indebtedness of every
nature of each Loan Party from time to time owed to Agent or to any Lender (or
any Affiliate of any Lender) under the Loan Documents (whether incurred before
or after the Termination Date) including the principal amount of all debts,
claims and indebtedness, accrued and unpaid interest and all fees, costs and
expenses, whether primary, secondary, direct, contingent, fixed or otherwise,
heretofore, now and/or from time to time hereafter owing, due or payable
including, without limitation, all interest, fees, cost and expenses accrued or
incurred after the filing of any petition under any bankruptcy or insolvency law
whether or not allowed in such proceeding.  Obligations shall also include
(i) all obligations of the Loan Parties to any Lender (or any Affiliate of any
Lender) in respect of Banking Services and (ii) all obligations of the Loan
Parties in respect of Swap Related Reimbursement Obligations.”

 

4

--------------------------------------------------------------------------------


 

“ “Reserves” means, with respect to the Canadian Borrowing Base (a) the Credit
Memoranda Reserve and the Dilution Reserve, (b) a reserve in the amount of the
outstanding amount of Swap Related Reimbursement Obligations and Obligations
under Interest Rate and Currency Rate Agreements marked-to-market on a monthly
basis, and (c) other reserves against Eligible Accounts, Eligible Inventory or
the Canadian Borrowing Base that Agent may, in its reasonable credit judgment,
establish from time to time, with prior or contemporaneous notice to Borrower.”

 


3.                                      CONDITIONS.  THE EFFECTIVENESS OF THIS
AGREEMENT IS SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT (UNLESS SPECIFICALLY
WAIVED IN WRITING BY AGENT AND LENDERS):


 


(A)                                  BORROWER, AGENT AND LENDERS SHALL HAVE
EXECUTED AND DELIVERED THIS AGREEMENT;


 


(B)                                 BORROWER SHALL HAVE DELIVERED SUCH OTHER
DOCUMENTS AS AGENT MAY HAVE REASONABLY REQUESTED;


 


(C)                                  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING; AND


 


(D)                                 US OBLIGORS, US FACILITY AGENT AND US
FACILITY LENDERS SHALL HAVE ENTERED INTO AN AMENDMENT TO THE US FACILITY LOAN
AGREEMENT AND THE INTERCREDITOR AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT, TOGETHER WITH A REAFFIRMATION BY HOLDINGS OF ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS TO WHICH IT IS A PARTY.


 


4.                                      REPRESENTATIONS AND WARRANTIES.  TO
INDUCE AGENT AND LENDERS TO ENTER INTO THIS AGREEMENT, BORROWER REPRESENTS AND
WARRANTS TO AGENT AND LENDERS:


 


(A)                                  THAT THE LOAN PARTIES HAVE ALL REQUISITE
ORGANIZATIONAL POWER AND AUTHORITY TO ENTER INTO, AND CARRY OUT THE TRANSACTIONS
CONTEMPLATED BY, THIS AGREEMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS EXECUTED
IN CONNECTION THEREWITH TO WHICH SUCH LOAN PARTIES ARE PARTIES;


 


(B)                                 THAT THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS EXECUTED IN CONNECTION
THEREWITH HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE ACTION ON THE PART OF THE
LOAN PARTIES WHICH ARE PARTIES THERETO AND THAT THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY BORROWER;


 


(C)                                  THAT EACH OF THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 4 OF THE LOAN AGREEMENT (OTHER THAN THOSE WHICH,
BY THEIR TERMS, SPECIFICALLY ARE MADE AS OF CERTAIN DATES PRIOR TO THE DATE
HEREOF) ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF; AND


 


(D)                                 THAT, AFTER GIVING EFFECT TO THIS AGREEMENT,
NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


5.                                      SEVERABILITY.  ANY PROVISION OF THIS
AGREEMENT HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID OR
UNENFORCEABLE SHALL NOT IMPAIR OR INVALIDATE THE REMAINDER OF THIS

 

5

--------------------------------------------------------------------------------


 


AGREEMENT AND THE EFFECT THEREOF SHALL BE CONFINED TO THE PROVISION SO HELD TO
BE INVALID OR UNENFORCEABLE.


 


6.                                      COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN
ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER SHALL BE ONE AND THE SAME INSTRUMENT.


 


7.                                      RATIFICATION.  EXCEPT AS EXPRESSLY SET
FORTH HEREIN, THE TERMS AND PROVISIONS SET FORTH IN THIS AGREEMENT SHALL NOT BE
DEEMED TO BE A MODIFICATION OR WAIVER OF ANY TERM OR CONDITION OF THE LOAN
AGREEMENT.  THE TERMS AND PROVISIONS OF THE LOAN AGREEMENT, AS AMENDED HEREBY,
AND THE OTHER LOAN DOCUMENTS ARE RATIFIED AND CONFIRMED AND SHALL CONTINUE IN
FULL FORCE AND EFFECT AND ALL COLLATERAL ENCUMBERED BY ANY OF THE LOAN DOCUMENTS
WILL CONTINUE TO SECURE, TO THE FULLEST EXTENT POSSIBLE, THE PAYMENT AND
PERFORMANCE OF ALL OBLIGATIONS UNDER OR IN RESPECT OF THE LOAN AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS.


 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

 

 

BEACON ROOFING SUPPLY CANADA
COMPANY

 

 

 

By: /s/ David R. Grace

 

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

 

GE CANADA FINANCE HOLDING
COMPANY, as Agent and a Lender

 

 

 

By: /s/ Ellis Gaston

 

 

Its Authorized Signatory

 

 

 

Vice President

 

 

GE Canada Finance Holding
Company

 

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION

 

Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing First Amendment to Third Amended and Restated Loan and Security
Agreement; (ii) consents to Borrower’s execution and delivery thereof; and
(iii) affirms that nothing contained therein shall modify in any respect
whatsoever its guaranty of the obligations of Borrower to Agent and Lenders
pursuant to the terms of certain of the Loan Documents to which it is a party
and reaffirms that each Loan Document to which it is a party or otherwise bound
and all Collateral encumbered thereby remain in full force and effect and will
continue to guaranty or secure, as the case may be, to the fullest extent
possible, the payment and performance of all obligations under or in respect of
such Loan Documents.  Although each of the undersigned has been informed of the
matters set forth herein and has acknowledged and consented to same, each of the
undersigned understands that Agent and Lenders have no obligation to inform it
of such matters in the future or to seek its acknowledgment or consent to future
agreements or waivers, and nothing herein shall create such a duty.

 

IN WITNESS WHEREOF, each of the undersigned has executed this Consent and
Reaffirmation on and as of the date of such Agreement.

 

 

 

BEACON ROOFING SUPPLY, INC.

 

 

 

By: /s/ David R. Grace

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

BEACON SALES ACQUISITION, INC.

 

 

 

By: /s/ David R. Grace

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

QUALITY ROOFING SUPPLY COMPANY, INC.

 

 

 

By: /s/ David R. Grace

 

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

 

BEACON CANADA, INC.

 

 

 

By: /s/ David R. Grace

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

BEST DISTRIBUTING CO.

 

 

 

By: /s/ David R. Grace

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

THE ROOF CENTER, INC.

 

 

 

By: /s/ David R. Grace

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

WEST END LUMBER COMPANY, INC.

 

 

 

 

 

By: /s/ David R. Grace

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

J.G.A. BEACON, INC.

 

 

 

By: /s/ David R. Grace

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

SDI HOLDING, INC.

 

 

 

By: /s/ David R. Grace

 

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

 

SDI ACQUISITION GUARANTOR, INC.

 

 

 

By: /s/ David R. Grace

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

SHELTER DISTRIBUTION, INC.

 

 

 

By: /s/ David R. Grace

 

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------